Exhibit 10.22

FOURTH AMENDMENT TO CREDIT AGREEMENT

AND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AND PLEDGE
AGREEMENT dated as of May 28, 2018 (this “Agreement”) is entered into among
RESOURCES CONNECTION, INC., a Delaware corporation (“RCI”), RESOURCES CONNECTION
LLC, a Delaware limited liability company (“RCL” and together with RCI, the
“Borrowers”), the Guarantors party hereto, and BANK OF AMERICA, N.A., as Lender
(the “Lender”). All capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement (as
defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors and the Lender have entered into that
certain Credit Agreement dated as of October 17, 2016 (as amended by that
certain First Amendment to Credit Agreement and Amendment to Security and Pledge
Agreement dated as of November 27, 2016 (the “First Amendment”), as further
amended by that certain Second Amendment to Credit Agreement dated as of
February 21, 2017, as further amended by that certain Third Amendment to Credit
Agreement and Consent dated as of August 25, 2017, and as further amended,
amended and restated, modified, extended, restated, replaced or supplemented
from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers, the Guarantors and the Lender have entered into that
certain Security and Pledge Agreement dated as of October 17, 2016 (as amended
by the First Amendment, and as further amended, amended and restated, modified,
extended, restated, replaced or supplemented from time to time, the “Security
Agreement”);

WHEREAS, pursuant to the First Amendment, the Credit Agreement and the Security
Agreement were amended to provide for the pledge by RCI of one hundred percent
(100%) of the Equity Interests owned by RCI in Resources Global Professionals
(Singapore) Pte. Ltd., a company organized under the laws of Singapore (“RGP
Singapore”), to the Lender, for the benefit of the Secured Parties, to secure
the Secured Obligations (the “RGP Singapore Pledge”);

WHEREAS, RCI has advised the Lender that it desires to further amend the RGP
Singapore Pledge to provide for the pledge by RCI of sixty-five percent (65%) of
the Equity Interests owned by RCI in RGP Singapore, to the Lender, for the
benefit of the Secured Parties, to secure the Secured Obligations; and

WHEREAS, in connection with the foregoing, the Borrowers and the Guarantors have
requested that the Lender amend the Credit Agreement and the Security Agreement,
in each case, as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement.

(a) The following definitions are hereby added in Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Fourth Amendment Effective Date” means May 28, 2018.

(b) The following definitions are hereby deleted from Section 1.01 of the Credit
Agreement: Pledged Equity Request; Pledged Foreign Subsidiary; RGP Singapore.

(c) Section 3.03 of the Credit Agreement is hereby amended to read as follows:

3.03 Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines in good faith that (a) Dollar
deposits are not being offered to banks in the London interbank



--------------------------------------------------------------------------------

eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
(i) determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (ii) ascertaining LIBOR and such circumstances are
unlikely to be temporary, (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lender of funding such Eurodollar Rate Loan,
(d) the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Lender has made a public statement identifying a specific date after
which LIBOR shall no longer be made available, or used for determining the
interest rate of loans, or (e) loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR, then, in any such case, the Lender will promptly so notify RCI.
Thereafter, (i) the obligation of the Lender to make or maintain Eurodollar Rate
Loans shall be suspended, and (ii) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Lender revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. Notwithstanding
the foregoing, in the case of such pending request, the Lender, in consultation
with RCI, may establish an alternative interest rate for funding or maintaining
Loans in the applicable amount, and with the same Interest Period as the Loan
requested to be made, converted or continued, as the case may be in which case,
such alternative rate of interest shall apply with respect to such Loans.

(d) Section 5.12 of the Credit Agreement is hereby amended to add a new clause
(e) immediately following Section 5.12(d) to read as follows:

(e) Each Borrower represents and warrants as of the Fourth Amendment Effective
Date that such Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

(e) Section 6.14(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Equity Interests. Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than a FSHCO)
directly owned by a Loan Party, and (ii) sixty five percent (65%) (or such
greater percentage that, due to a change in an applicable Law after the date
hereof, (A) could not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary or such FSHCO as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s or such FSHCO’s United States parent, and (B) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each Foreign Subsidiary and each FSHCO, in each
case, directly owned by a Loan Party, in each case, to be subject at all times
to a first priority (subject only to nonconsensual Permitted Liens), perfected
Lien in favor of the Lender, for the benefit of the Secured Parties, pursuant to
the terms and conditions of the Collateral Documents, together with, to the
extent requested by the Lender, opinions of counsel and any filings and
deliveries necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Lender (it
being understood that this Section 6.14(a) shall only require perfection of the
Lender’s security interest under the Laws of the jurisdiction of organization of
a Foreign Subsidiary (including the execution and delivery of local law-governed
pledge agreements) (x) within ninety (90) days (or such longer period as the
Lender permits in its sole discretion) of the request of the Lender, and (y) if
such Foreign Subsidiary is a Material Foreign Subsidiary).

2. Amendments to Security Agreement.

(a) The definition of “Pledged Equity” in Section 1 of the Security Agreement is
hereby amended to read as follows:

“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is directly owned
by such Obligor, and (ii) 65% (or such greater percentage that, due to a

 

2



--------------------------------------------------------------------------------

change in an applicable Law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary or such
FSHCO as determined for United States federal income tax purposes to be treated
as a deemed dividend to such Foreign Subsidiary’s or such FSHCO’s United States
parent, and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each FSHCO,
in each case, that is directly owned by such Obligor, including the Equity
Interests of the Subsidiaries owned by such Obligor as set forth on Schedule
1(b) hereto, in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

(b) Schedule 1(b) of the Security Agreement is hereby amended to read as set
forth on Schedule 1(b) attached hereto.

3. Condition Precedent. This Agreement shall be effective upon receipt by the
Lender of counterparts of this Agreement duly executed by the Borrowers, the
Guarantors, and the Lender.

4. Payment of Expenses. The Loan Parties agree to reimburse the Lender for all
reasonable and documented out-of-pocket expenses incurred by the Lender in
connection with the preparation, execution and delivery of this Agreement,
including the reasonable and documented out-of-pocket fees, disbursements and
expenses of Moore & Van Allen PLLC.

5. Miscellaneous.

(a) The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement shall
constitute a Loan Document.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

(c) Each Loan Party hereby represent and warrant as follows: (i) such Loan Party
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Agreement; (ii) this Agreement
has been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity; and (iii) no approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Agreement.

(d) The Loan Parties represent and warrant to the Lender that (i) after giving
effect to this Agreement, the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) as of such earlier date,
and (ii) after giving effect to this Agreement, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

3



--------------------------------------------------------------------------------

(e) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:   RESOURCES CONNECTION, INC.,   a Delaware corporation

  By:  

                        

  Name: Herbert M. Mueller   Title:   Chief Financial Officer   RESOURCES
CONNECTION LLC,   a Delaware limited liability company

  By:   Resources Connection, Inc., its sole member            

    By:  

                     

    Name: Herbert M. Mueller     Title:   Chief Financial Officer

GUARANTORS:   RESOURCES HEALTHCARE SOLUTIONS LLC,   a Delaware limited liability
company

  By:  

                 

  Name: Herbert M. Mueller   Title:   Chief Financial Officer

  RGP PROPERTY LLC,   a Delaware limited liability company

     By: Resources Connection, Inc., its sole member

    By:  

                                      

    Name: Herbert M. Mueller     Title:   Chief Financial Officer   SITRICK
BRINCKO GROUP, LLC,   a Delaware limited liability company   By:   Resources
Connection, Inc., its manager

    By:  

                                                  

    Name: Herbert M. Mueller     Title:   Chief Financial Officer

 

RESOURCES CONNECTION, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT

TO SECURITY AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

BANK OF AMERICA, N.A.,

as Lender

  By:  

 

  Name:   Title:

 

RESOURCES CONNECTION, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT

TO SECURITY AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1(b)

PLEDGED EQUITY

 

Name of Subsidiary

 

Name of Owner / Obligor

  Number of
Shares   Certificate
Number   Percentage
Ownership   Percentage
Pledged Resources Connection LLC   Resources Connection, Inc.   N/A   N/A   100%
  100% Resources Healthcare Solutions LLC   Resources Connection, Inc.   N/A  
N/A   100%   100% RGP Property LLC   Resources Connection, Inc.   N/A   N/A  
100%   100% Sitrick Brincko Group, LLC   Resources Connection, Inc.   N/A   N/A
  100%   100% Resources Global Professionals, Inc.   Resources Connection, Inc.
  100   N/A   100%   65% Resources Global Professionals (Belgium) NV   Resources
Connection, Inc.   23,628   N/A   99.99576%   65% Resources Global Professionals
(Denmark) AS   Resources Connection, Inc.   5,000   N/A   100%   65% Resources
Global Professionals (Germany) GmbH   Resources Connection, Inc.   1   N/A  
100%   65% Resources Global Professionals (Ireland) Ltd.   Resources Connection,
Inc.   250   N/A   100%   65% Resources Global Professionals Holdings B.V.  
Resources Connection, Inc.   18,000   N/A   100%   65% Resources Global
Professionals (Norway) AS   Resources Connection, Inc.   59   N/A   100%   65%
M&D Selection AB   Resources Connection, Inc.   N/A   N/A   100%   65% Resources
Global Professionals Sweden AB   Resources Connection, Inc.   547   N/A   100%  
65% Compliance.co.uk Ltd   Resources Connection, Inc.   67,136   N/A   100%  
65% Resources Connection Australia Pty Ltd.   Resources Connection, Inc.  
12,886   N/A   100%   65% Resources Global Enterprise Consulting (Beijing) Co.  
Resources Connection, Inc.   N/A   N/A   100%   65% Resources Global
Professionals (HK) Limited   Resources Connection, Inc.   14,570,090   N/A  
99.97%   65% Resources Global Professionals (HK) Limited   Resources Connection
LLC   4,372   N/A   0.03%   65% Resources Global Professionals (India) Private
Ltd.   Resources Connection, Inc.   9,999   N/A   99.99%   65% Resources Global
Professionals Japan K.K.   Resources Connection, Inc.   200   N/A   100%   65%
Resources Global Professionals (Korea) Ltd.   Resources Connection, Inc.  
94,210   N/A   100%   65% Resources Global Professionals (Singapore) Pte. Ltd.  
Resources Connection, Inc.   100,000   N/A   100%   65% Resources Connection
Taiwan, Ltd.   Resources Connection, Inc.   16,898   N/A   70.5%   65% Resources
Connection Taiwan, Ltd.   Resources Connection LLC   7,071   N/A   29.5%   65%
Resources Connection Mexico S de RL de CV   Resources Connection, Inc.   N/A  
N/A   39.4%   65% Resources Connection Mexico S de RL de CV   Resources
Connection LLC   N/A   N/A   60.6%   65% Resources Management Mexico S de RL de
CV   Resources Connection, Inc.   N/A   N/A   8.4%   65% Resources Management
Mexico S de RL de CV   Resources Connection LLC   N/A   N/A   91.6%   65%